Citation Nr: 1119781	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected obstructive sleep apnea and low back disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974, from May 1976 to May 1979, and from March 1991 to May 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected sleep apnea and a low back disability, and for a TDIU rating.

In June 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is of record.

In June 2010 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in June 2010 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a review of the claims file, the Board finds that further development is required before making a final decision on the issues on appeal.

Initially, the Board notes that the Veteran has submitted evidence suggesting that he suffers from post traumatic stress disorder (PTSD) as a result of military service.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  While the Veteran's claim was filed as a claim for secondary service connection for a psychiatric disability, the RO addressed direct service connection in the statement of the case.  Thereafter, during the course of his hearing before the undersigned, the Veteran argued for service connection for PTSD and submitted medical evidence to support such diagnosis.  As a lay person, the Veteran is not competent to determine whether his psychiatric symptoms are due to his service connected disorders or from other events, such as his claimed in-service stressors.  In light of the above, the Board will resolve all doubt in the Veteran's favor and conclude that his claim includes consideration of PTSD.  However, such matter has not been addressed by the RO, nor has appropriate development been undertaken.  Accordingly, the claim is remanded for appropriate development of a claim for service connection for PTSD, to include stressor verification if necessary.

In addition, the Veteran submitted a private treatment report that indicates that the Veteran's sleep deprivation adds to his irritability, anxiety, and difficulty concentrating.  As the Veteran is service connected for sleep apnea, the Board finds that a VA examination is necessary to address whether the Veteran's psychiatric disorder is caused or aggravated by service connected disability.  

Further, the claims file contains two CDs from the Social Security Administration (SSA) pertaining to the Veteran; one was received in April 2008, and the other was received in March 2009.  A January 2010 statement of the case (SOC) listed the SSA records received in April 2008 and March 2009 among the evidence considered in adjudicating the case.  The decision review officer (DRO) discussed the SSA records as they pertained to the Veteran's claims for an acquired psychiatric disorder and to a TDIU rating in the Reasons and Bases section of the SOC.  

However, the SSA records contained on the two CDs had not been printed and associated with the claims file.  After the Veteran perfected his appeal and testified at a Travel Board hearing, the Board received the claims file, which consisted of three folders.  The Board printed all of the documents contained in the two CDs from SSA and associated the records with the claims file.  Thereafter, 13 additional folders were added to the Veteran's claims file.  Unfortunately, those SSA records contained VA treatment records belonging to another Veteran interspersed throughout each of the 13 new folders.

Volumes of new records were added to the claims file after printing the SSA records, but the RO summarized the SSA records in two or three paragraphs in the SOC, without printing the documents and associating them with the claims file and apparently without noticing that the SSA records contained VA treatment records pertaining to a different Veteran.  Accordingly, the RO should carefully review, page by page, each of the 13 volumes containing the SSA records and remove any records that do not pertain to this Veteran; the RO should take appropriate action with respect to the misfiled documents.  Such must be accomplished before the claims file is forwarded to the VA examiner.

The RO should request any ongoing VA treatment records from the Albuquerque, New Mexico VA Healthcare Systems dating since January 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should carefully review, page by page, each of the 13 volumes containing the SSA records and remove any records that do not pertain to this Veteran and take appropriate action with respect to the misfiled 
documents.  Such must be accomplished before the claims file is forwarded to the VA examiner (in Number 4 below).

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for a claimed acquired psychiatric disorder and his service-connected disabilities, which consist of obstructive sleep apnea, a low back disability, tinnitus, sartorius muscle sprain, bilateral hearing loss, and a scar status post umbilical hernia repair.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file.  The Veteran should be specifically asked to provide a release for clinical records from the Rio Rancho Family Health Center, to include from his therapist.  In addition, request any ongoing medical records dating since January 2009 from the Albuquerque, New Mexico VA Healthcare System.

3.  Conduct all development deemed necessary to adjudicate the Veteran's claim for service connection for PTSD, to include obtaining detailed information of his claimed stressor(s) and requesting verification of the claimed stressors if necessary.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current nature of his claimed psychiatric disorder and obtain an opinion as to whether any diagnosed psychiatric disorder is related to service or service connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disability identified.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder arose during service or was otherwise caused by service, including any verified stressor.  If not, the examiner should provide an opinion as to whether any such disorder was caused by or aggravated by (permanently worsened beyond normal progression) the Veteran's service connected sleep apnea or low back disorder.  If the examiner finds a psychiatric disorder is aggravated by the service connected disabilities, he/she should quantify the degree of aggravation.  The examiner should provide a rationale for the opinions provided.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




